Per Curiam,
The only specification of error in this case is the refusal of the learned president of the common pleas to charge as requested in defendants’ third point: “ Under all the evidence in the case the verdict must be for the defendants.”
We are satisfied from an examination of the record that there was no error in refusing to charge as thus requested. The right of the plaintiffs to recover depended on questions of fact which were for the exclusive consideration of the jury. Those questions were fairly and impartially submitted to them with instructions that appear to be free from error. As already observed, the only complaint here is that the learned judge did not withdraw the case from the jury by giving them binding instructions to find for tbe defendants. If he had done that, the plaintiffs would have had just reason to complain. The assignment of error is not sustained.
Judgment affirmed.